DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Deruntz et al. (U.S. Publication No. 20100114323).
Deruntz et al. discloses a method of preparing a distal femur for receipt of a prosthesis comprising: reaming a distal end of a femur via a conical reamer to so as to form a conical bone void at a distal end of the femur (paragraph 88, it can be construed from figure 1 and paragraph 88 that the void is formed at a distal end of the femur); and inserting a void filling prosthesis (26) into the bone void, the void filling prosthesis being received within the conical bone void in a conforming manner (paragraph 88). 
.  
Claim(s) 2, 3, 11-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Servidio et al. (U.S. Publication No. 2013/0172892).
The applied reference has a common Applicant with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Servidio et al. discloses a method of preparing a distal femur for receipt of a prosthesis comprising (paragraph 96): reaming through a distal end of the femur via an intramedullary reamer (1500) such that a shaft thereof extends from the distal end of the femur (Figure 14 shows the tibia, however paragraph 96 states that the distal femur can be renamed in the same manner); reaming the distal end of the femur over the shaft of the intramedullary reamer (Figure 15, tibia shown however same procedure is used for a femur as stated above) via a cannulated reamer (1600) such that the cannulated reamer forms at least a portion of a bone void at a distal end of the femur; and inserting a void filling prosthesis into the bone void (Figure 16), the void filling prosthesis (910) being conically shaped and conforming to the femur when implanted in the bone void. 

	Regarding claim 11, the void filling prosthesis (910) includes a central body and a pair of legs extending away from the central body (Figure 9F).
	Regarding claim 12, the legs of the void filling prosthesis each have a conically shaped exterior surface that tapers inwardly toward the central body (Figure 9F). 
	Regarding claim 13, the exterior surface of each of the legs includes a porous material (paragraph 15 and 16). 
	Regarding claim 14, the central body has an outer surface that is at least partially conical (Figure 9F, it can be seen that the central body has at least a partially conical surface where the legs initially meet the central body)
	Regarding claims 15, the method is substantially disclosed as described in regards to claim 2. Regarding the limitation of removing a first femoral prosthesis previously implanted, the methods are described for revision procedures (abstract) therefore it can be construed that a previous implant is removed. 
	Regarding claim 16, the inserting step includes directly abutting bone with a central body and a pair of legs of the void filling prosthesis (910), the pair of legs extending from the central body. It is a clear step from the figures that the prosthesis (910) directly abuts bone. 

	Regarding claim 18, implanting a second femoral prosthesis (902) onto the distal femur such that a stem (906) connected to the second femoral prosthesis is inserted into the femur through the opening of the central body (Figure 9C). 
	Regarding claim 19, the exterior surface of the pair of legs and central body are conically tapered (Figure 9F). 

Allowable Subject Matter
Claims 4-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose the use of a reamer guide with the method, the reamer guide having first and second passageways each offset from a central longitudinal axis of the reamer guide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rasmussen (U.S. Patent No. 8337498) – shows the method of forming a bone void.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANDREW YANG/Primary Examiner, Art Unit 3775